Citation Nr: 1809510	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  13-07 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating higher than 30 percent for residuals of a fracture/nonunion of the left tibia and fibula, status post surgery.  

2.  Entitlement to service connection for a lumbar spine disability (back disability), characterized as lumbar spondylosis with degenerative changes of the spine, to include as secondary to a service-connected disability. 

3.  Entitlement to service connection for a right knee disability, characterized as medial meniscal tear with chondromalacia patella, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for a left shoulder disability, characterized as status post left shoulder anterior labrum repair, to include as secondary to a service-connected disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to May 1981, October 1982 to October 1985, with additional service in the Army National Guard, including from June 23, 1990 to July 7, 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2011, May 2012, May 2013 and July 2014, rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The claim of entitlement to service connection for a left shoulder disability was denied by a July 1999 rating decision, and service connection for a lumbar spine disability was denied in a June 2011 rating decision.  The Veteran was informed of the decisions and of his appellate rights, but did not file a timely appeal of either decision.  At the time of the July 1999 and June 2011 rating decisions, service treatment records from the appellant's National Guard service and VA treatment records, were not available.  

Since that time, service treatment records, as well as additional VA treatment records have been associated with the claims file.  Where new evidence is submitted, consisting of pertinent service records, after a decision has become final, the former decision will be reconsidered without regard to the provisions relating to new and material evidence.  38 C.F.R. § 3.156 (c) (2012).  

As the noted service treatment records were not of record at the time of the prior July 1999 and June 2011 rating decisions denying the claims, the Board finds that the criteria of 38 C.F.R. § 3.156 (c) have been satisfied.  

In light of the above, the inquiry as to whether new and material evidence sufficient to reopen a previously denied claims is not required.  The issues have been recharacterized to reflect this result.

In his substantive appeal, the Veteran initially requested a hearing before a member of the Board, but later withdrew his request and agreed to an informal conference with the RO, which was held in May 2016.

During the pendency of the appeal, in a June 2016 rating decision the RO granted service connection for a right hip disability and assigned an evaluation of 10 percent effective July 25, 2012.  As the Veteran has not disagreed with the rating or effective date assigned, the issue is no longer on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

Since the RO last considered the claims on appeal, additional evidence, to include VA treatment records, has been added to the Veteran's claims file without a waiver of Agency of Original Jurisdiction (AOJ) consideration of this evidence.  The additional evidence is duplicative or cumulative of evidence already of record, and it does not have a bearing on the appellate issue herein decided.

In March 2017, the Veteran perfected an appeal regarding the issue of entitlement to a total disability rating based on individual unemployability due to the service-connected disabilities.  

In connection with his substantive appeal, the Veteran requested a Board video-conference hearing.  Such hearing has not yet been scheduled nor has the RO certified this issue for appeal.  Consequently, such issue will, if warranted, be the subject of a separate Board decision issued at a later date.  This will be addressed below.  However, in light of the fact that the Veteran withdrew his request of a hearing on these issues, the Board may proceed on these issues.

The claims for entitlement to service connection for a lumbar spine disability, a right knee disorder and a left shoulder disability, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The evidence demonstrates that the Veteran's residuals of a fracture/nonunion of the left tibia and fibula, status post surgery, are manifested by no more than a fibula impairment with malunion and a marked ankle disability.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for residuals of a fracture/nonunion of the left tibia and fibula, status post surgery, have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017).  

The Veteran's service-connected residuals of a fracture/nonunion of the left tibia and fibula, status post surgery, is rated at 30 percent under Diagnostic Code 5262 which contemplates impairment of the tibia and fibula.  Under Diagnostic Code 5262, a 30 percent rating is warranted for malunion of the tibia and fibula with marked knee or ankle disability.  A maximum 40 percent rating is warranted with nonunion of the tibia and fibula, with loose motion, requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2017).

Normal ranges of ankle motion are 0 to 20 degrees for dorsiflexion and 0 to 45 degrees for plantar flexion.  38 C.F.R. § 4.71, Plate II.

 Normal ranges of knee motion are 0 degrees of extension to 145 degrees of flexion. 38 C.F.R. § 4.71, Plate II.

The evidence shows that the Veteran fractured his left leg in a motorcycle accident in June 1990 while on active duty for training.  He underwent surgery for an open tibiofibular fracture.  The Veteran has consistently reported pain and swelling of the ankle since that time.  

On VA examination in May 2014, the Veteran complained of pain and swelling of the left ankle since 1990, which resulted in difficulty with prolonged walking.  Left ankle flexion was 25 degrees and dorsiflexion was to 5 degrees with pain.  There was no additional limitation of motion with repetitive motion.  There was localized tenderness or pain on palpation.  Muscle strength was 4/5.  There was no laxity or ankylosis of the ankle.  It was noted that the Veteran required two Canadian crutches for ambulation.  The condition had no impact on the Veteran's ability to work.  VA treatment records in 2016 showed that the sensory examination of the lower extremities was normal and ankle reflexes were 2+.  

On VA examination in May 2016 range of motion of the left knee was 0 to 100 degrees with pain.  There was no additional limitation of motion with repetitive motion.  There was no evidence of crepitus, objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  Muscle strength was reduced to 4/5.  There was no evidence of ankylosis, recurrent patellar     dislocation, recurrent subluxation, lateral instability, recurrent effusion or joint instability.  The Veteran had undergone arthroscopic surgery in 2015 for a meniscal tear.  X-rays revealed left knee arthritis.  There was shortening of left leg by one inch and antalgic limping.  The Veteran required crutches to assist with ambulation.  

Based upon the evidence of record, the Board finds that the Veteran's residuals of a fracture/nonunion of the left tibia and fibula, status post surgery, are manifested by no more than a fibula impairment with malunion and a marked ankle disability.  Throughout the appeal the disability was manifested by a leg length discrepancy of approximately one inch; decreased left knee flexion to 100 degrees with pain, and; decreased range of motion in the right ankle with plantar flexion limited to ankle flexion was 25 degrees and dorsiflexion was to 5 degrees, pain and tenderness, and swelling.  While he required the assistance of crutches for ambulation, he did not use a brace.  Significantly, there is no evidence of a tibia or fibula impairment with nonunion and loose motion.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

The Board has considered other potentially relevant diagnostic codes and finds that a rating in excess of 30 percent is not warranted under a different diagnostic code.

Limitation of flexion of the knee warrants a noncompensable rating if flexion is limited to 60 degrees; a 10 percent rating if flexion is limited to 45 degrees; a 20 percent rating if flexion is limited to 30 degrees; and a 30 percent rating if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the knee warrants a noncompensable rating if extension is limited to 5 degrees; a 10 percent rating if extension is limited to 10 degrees; a 20 percent rating if extension is limited to 15 degrees; a 30 percent rating if extension is limited to 20 degrees; a 40 percent rating if extension is limited to 30 degrees; and a 50 percent rating if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

As noted above, the Veteran's left knee range of motion was from 0 degrees extension to 100 degrees flexion.  Therefore, the Veteran's left knee would warrant a noncompensable rating under Diagnostic Codes 5260 and 5261.  There is no evidence that the Veteran experiences additional limitation due to pain on repetition.  38 C.F.R. § 4.40, 4.45 (2017).  

Also for consideration is Diagnostic Code 5257 for instability.  Under Diagnostic Code 5257, the criteria for 10 percent rating is either slight recurrent subluxation or slight lateral instability.  Moderate recurrent subluxation or moderate lateral instability is rated 20 percent disabling.  Severe recurrent subluxation or severe lateral instability is rated 30 percent.  As noted, there is no evidence recurrent subluxation or lateral instability.

The maximum rating available under the Diagnostic Codes pertaining to the ankle (i.e., Diagnostic Codes 5270 to 5274) and the maximum rating under Diagnostic Code 5284 for other foot injuries is 30 percent; therefore, a rating higher than 30 percent for the left ankle disability is not available under those diagnostic codes.  Also, the 30 percent schedular rating under Diagnostic Code 5262 contemplates marked ankle disability without limitation of the associated symptoms and functional impairment, nonunion of the tibia and fibula, loose motion, and use of a brace.  

As separate ratings for the left knee and left ankle would not warrant a combined rating greater than 30 percent, the appropriate rating is Diagnostic Code 5262, which contemplates his left knee and ankle symptoms.  Diagnostic Code 5262 contemplates his knee and ankle symptoms, and to combine these ratings would be pyramiding of compensation under multiple diagnostic codes for the same symptoms.  38 C.F.R. § 4.14.

Although there is evidence of a leg length discrepancy of approximately associated with the fracture/nonunion of the left tibia and fibula, which is consistent with the criteria for a 10 percent rating under Diagnostic Code 5275 for shortening of the bones of the lower extremity, the Note to Diagnostic Code 5275 reads that a rating under that Diagnostic Code was not to be combined with other ratings for fracture or faulty union in the same extremity; therefore, neither a higher rating nor a separate rating under Diagnostic Code 5275 is warranted for any period.   

The Veteran is competent to describe his observable symptoms, including left leg pain and ankle swelling resulting in limitation of motion.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, to the extent that his reported symptoms are inconsistent with the objective medical evidence of, such statements are afforded less probative value, as the Veteran does not possess the medical or orthopedic expertise to assess the severity of a complex musculoskeletal or orthopedic condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The medical findings directly address the criteria under which this disability is evaluated.  The Board accords the objective records greater weight than the Veteran's subjective complaints.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Therefore, the claim for increased schedular or additional separate ratings must be denied.

In conclusion, the Board has carefully considered the lay and medical evidence of record, and finds that the preponderance of the evidence weighs against the Veteran's claim of entitlement to a disability rating higher than 30 percent for the residuals of a fracture/nonunion of the left tibia and fibula, status post surgery.  As such, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.

The Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) that a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU) is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  As noted in the Introduction of this decision, the Veteran has perfected to the Board a separate appeal that includes the claim for a TDIU.  As part of that appeal, he has requested a hearing before a Veterans Law Judge.  The Veteran has not yet been afforded this hearing.  Accordingly, the claim for a TDIU will, if warranted, be addressed in a separate decision after he has been afforded a Board hearing.

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

ORDER

A rating higher than 30 percent for residuals of a fracture/nonunion of the left tibia and fibula, status post surgery, is denied.




REMAND

Unfortunately, a remand is necessary for further development of the issues. 

Initially, the Board notes that it is apparent that the Veteran had additional unverified service with the National Guard.  In this regard, in March 2017 the Veteran submitted treatment records from the National Guard for treatment rendered during the 1990's, which document treatment for the disabilities on appeal.  Therefore, on remand the AOJ should verify the Veteran's periods of service, to include any time served in the National Guard, and obtain any outstanding treatment records from any period of service in the National Guard, as well as any outstanding VA treatment records.

Next, the Board notes that the Veteran contends that he developed a current lumbar spine disability, left shoulder condition and right knee disorder, as due to an in-service motorcycle accident in June 1990.  The Veteran has also argued that the claimed disorders are secondary to a service-connected disability.  Specifically, he asserts that he developed low back and right knee disorders secondary to gait disturbance associated with the service-connected residuals of a fracture/nonunion of the left tibia and fibula, status post surgery.  

Concerning the lumbar spine disability, on VA examination in May 2011, March 2013, and June 2016, the Veteran reported onset of back pain in 1990 as due to a motorcycle accident.  The examiners opined that the diagnosed lumbar spine disability was less likely than not caused by or the result of his service-connected left ankle because the condition was a result of the normal process of aging.  The examiners failed to address aggravation or whether the Veteran's the lumbar spine disability was directly related to the June 1990 motorcycle accident, particularly in light of the Veteran's documented complaints of back pain in the 1990's.  

In support of his claim for service connection for a left shoulder disability, the Veteran submitted a March 2011 private medical statement from Dr. E.R.J. who noted that the Veteran's left shoulder pain appeared to have had onset as a result of the June 1990 motorcycle accident.  Thereafter, a VA examiner in May 2012 noted the Veteran's reports of onset of left shoulder problems since the motorcycle accident of June 1990, and opined that the left shoulder disability was less likely than not incurred in or caused by the claimed in-service injury event or illness.  The emxianer based the opinion on the lack of clinical findings pertaining any left shoulder pathology following the 1990 motorcycle accident and until many years thereafter.  However, treatment records submitted by the Veteran in March 2017, reflect that in the 1990's the Veteran reported left shoulder problems associated with the June 1990 motorcycle accident.  

Concerning the right knee disability, VA examiners in March 2013 and May 2016, opined that the right knee condition was less likely as not secondary to the service connected conditions, because the Veteran walked using bilateral crutches and exhibited no ambulation disturbances, such as an altered gait, that could exacerbate his right knee condition.  However, evidence in the claims file shows that the service- connected left ankle disorder resulted in left leg shortening and on more than one instance limping was noted.  Thereafter a VA examiner in June 2016 concluded that the medical evidence did not support a finding that meniscal pathology, such as that found in the Veteran's knees, could be the result of a left tibia/fibula fracture or the result of an antalgic limp, based on the fact that the Veteran's bilateral meniscal pathology was diagnosed several years after the left tibia/fibula fracture in 1990.    

The Board finds that the VA medical opinions of record incompletely address the Veteran's theory of service connection on a secondary or direct basis. 
Thus, the Board finds that a remand is warranted to fulfill VA's duty to assist by obtaining adequate medical opinions that clearly contemplate the Veteran's claim that his lumbar spine disability, left shoulder condition and right knee disorder, were incurred in the June 1990 motorcycle accident, or in the alternative, the disorders were caused or aggravated by his service-connected disabilities.  Once VA undertakes an effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  Address the Veteran' request for a BVA hearing regarding the TDIU issue.

2.  Ask the Veteran to submit any additional service treatment records he may have in his possession. 

3.  Verify all periods of active duty and National Guard service, and obtain relevant treatment records from any verified period of National Guard service after July 1990.

4.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to the low back, left shoulder and right knee disabilities, that are not already of record, to specifically include records for treatment rendered from July 1990 through 2012.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

5.  Schedule the Veteran for a VA examination(s) to determine whether the Veteran's lumbar spine, right knee and left shoulder disabilities, are related to service or a service-connected disorder.  The claims folder must be made available to the examiner(s) for review before the examination.  All indicated tests should be done and all findings must be reported in detail. Following review of the claims file, the examiner(s) must address the following:

a. Is it at least as likely as not (50 percent probability or higher) that any diagnosed lumbar spine disability, right knee condition and/or left shoulder disorder, is the result of the Veteran's service, to include the June 1990 motorcycle accident? 

b. Is it at least as likely as not (50 percent probability or higher) that any diagnosed lumbar spine disability, right knee condition and/or left shoulder disorder, is caused or aggravated (made permanently worse beyond the natural progression of the disease) by a service-connected disability, to include residuals of a fracture/nonunion of the left tibia and fibula, status post surgery?  

If a lumbar spine disability, right knee condition and/or left shoulder disorder, has been aggravated by a service connected disability, the examiner should attempt to quantify the degree of aggravation beyond the baseline level of disability.

The examiner(s) should consider all evidence, including lay statements regarding onset and continuity of symptoms, and must provide a complete rationale for all opinions expressed.  

6.  Then, adjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


